Exhibit 10.28

 

Employment Agreement dated March 14, 2006 with Gregory T. Barnum

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made and entered into by and
between Datalink Corporation, a Minnesota corporation (the “Company”), and
Gregory T. Barnum (the “Executive”) effective as of the 14th day of March, 2006.

 

R E C I T A L S :

 

WHEREAS, the Company is a leading provider of data storage products and
solutions;  and

 

WHEREAS, the Company and the Executive desire to set forth in this Agreement the
terms under which Executive will serve as Vice President of Finance and Chief
Financial Officer of the Company;

 

NOW, THEREFORE, the parties hereto agree as follows:

 

1.             Employment and Duties. The Company hereby agrees to employ the
Executive, and the Executive hereby accepts the Company’s offer to serve, as
Vice President of Finance and Chief Financial Officer of the Company. As such,
the Executive shall have responsibilities, duties and authority reasonably
accorded to and expected of such an officer of the Company and will report to
the Company’s President and Chief Executive Officer, the Company’s Audit
Committee (the “Audit Committee”) and the Company’s Board of Directors (the
“Board”). The Executive agrees to devote the Executive’s full business time,
attention and efforts to promote and further the business of the Company. The
Executive will faithfully adhere to, execute and fulfill all policies
established by the Audit Committee and the Board.

 

The Executive will not, during the Term of Executive’s employment hereunder, be
engaged in any other business activity pursued for gain, profit or other
pecuniary advantage if such activity interferes with the Executive’s duties and
responsibilities hereunder. The foregoing limitations will not be construed to
prohibit the Executive from making personal investments in such form or manner
as will neither require the Executive’s services in the operation or affairs of
the companies or enterprises in which such investments are made nor violate the
terms of Section 4 hereof.

 

In connection with undertaking employment with the Company, the Executive
confirms his resignation as a director of the Company, effective March 8, 2006.

 

2.             Compensation. For all services rendered by the Executive on and
after the date hereof, the Company will compensate the Executive as follows:

 

(a)           Base Salary. Commencing on the date hereof, the base salary
payable to the Executive shall be $190,000 per year, payable on a regular basis
in accordance with the

 

--------------------------------------------------------------------------------


 

Company’s standard payroll procedures but not less than semi-monthly. Such base
salary will be subject to review and adjustment from time to time by the
Company’s Compensation Committee (the “Compensation Committee”).

 

(b)           Incentive Bonus Plan. During the Term, the Executive is entitled
to an annual cash bonus (the “Annual Bonus”) based on attainment of particular
financial and business milestones (the “Performance Milestones”). The Annual
Bonus for attainment of 100% of the Performance Milestones for a particular year
is $60,000, subject to review and adjustment from time to time by the
Compensation Committee.

 

(i)            Performance Milestones. The Executive and the Company shall
mutually agree upon the Performance Milestones for each fiscal year by March 1
of each year (except as to the balance of 2006, by April 30, 2006), and the
level of Annual Bonus payable for any partial or excess achievement of the
Performance Milestones. In the event of any disagreement, the Compensation
Committee will determine the percentage of the annual Performance Milestone
targets achieved by the Executive.

 

(ii)           Payment. Each Annual Bonus amount is payable within 15 days of
the completion of the audit of the Company’s financial statements for the
related fiscal year and the public announcement (by issuance of a press release
and/or filing of information on a periodic, quarterly or annual report with the
U.S. Securities and Exchange Commission) of the financial results related
thereto.

 

(c)           Executive Perquisites, Benefits and Other Compensation. Commencing
on the date hereof, the Executive shall be entitled to receive additional
benefits and compensation from the Company in such form and to such extent as
provided to other senior executive officers from time to time. Initially, these
additional items are specified below:

 

(i)            A $500.00 per month car allowance and reimbursement for use of a
corporate cell phone, all in accordance with Company policy.

 

(ii)           Reimbursement for all business travel and other out-of-pocket
expenses reasonably incurred by the Executive in the performance of the
Executive’s services pursuant to this Agreement. All reimbursable expenses shall
be appropriately documented in reasonable detail by the Executive upon
submission of any request for reimbursement, and in a format and manner
consistent with the Company’s expense reporting policy.

 

3.             Grant of Restricted Stock.  In further consideration of this
Agreement, the Company hereby awards to the Executive a total of 60,000 shares
of common stock, par value $.001 per share, of the Company (the “Common Stock”),
subject to the conditions and restrictions set forth below (the “Restricted
Stock”).

 

(a)           Rights Regarding Restricted Stock.  The Restricted Stock issued to
the Executive shall constitute issued and outstanding shares of the Company’s
Common Stock for all corporate purposes.  Except as provided by Section 3(b)
below, the Executive will have the right

 

--------------------------------------------------------------------------------


 

to (a) vote the Restricted Stock, (b) receive and retain dividends and
distributions, if any, that the Company designates, pays and distributes
generally with respect to its Common Stock and (c) exercise all other rights,
powers and privileges of a holder of Common Stock with respect to such
Restricted Stock.

 

(b)           Restrictions on Restricted Stock.  Despite the above, the
Executive’s rights to fully enjoy the ownership of the Restricted Stock are
subject to the Executive’s vesting in the Restricted Stock as provided by
Section 3(c) below.  Pending such vesting, the Executive’s ownership of the
Restricted Stock is subject to the following:

 

(i)            Company Retention of Unvested Restricted Stock.  When issuing the
Restricted Stock, the Company shall register the Restricted Stock in the name of
the Executive, but shall hold the stock certificate, together with a stock power
endorsed by the Executive in blank, pending vesting by the Executive in all or a
portion of the Restricted Stock.  If at the end or during the four years from
and after the date hereof (such period being the “Restricted Period”), the
Executive vests in all or a portion of the Restricted Stock, the Company will
promptly reissue a certificate representing the vested portion of the Restricted
Stock and deliver such certificate to the Executive.  Any such reissued
certificate shall contain a legend prohibiting sale or other transfer of the
shares of Common Stock without registration under the Securities Act of 1933, as
amended (the “Securities Act”) or an exemption therefrom.

 

(ii)           Company Retention of Dividends and Distributions on Unvested
Restricted Stock.  In the event that the Company declares and pays a dividend or
other distribution on its Common Stock, the Company shall retain custody of all
such dividends and distributions (the “Retained Distributions”) made or declared
with respect to the unvested portion of the Restricted Stock.  The Company is
not required to segregate the Retained Distributions in a separate or
interest-bearing account, but payment thereof by the Company upon vesting of the
Restricted Stock shall be a general, unsecured obligation of the Company.  If at
the end or during the Restricted Period, the Executive vests in all or a portion
of the Restricted Stock, the Company shall promptly pay or distribute to the
Executive (without any interest) the portion of the Retained Distributions held
by the Company that relate to the vested portion of the Restricted Stock.

 

(iii)          Restriction on Transfer of Restricted Stock.  Except for a
transfer without consideration to a trust for the benefit of the Executive
and/or the Executive’s spouse and children (and then only if the trust agrees to
be bound by the restrictions of this Agreement on the Restricted Stock so
transferred), the Executive may not sell, assign, transfer, pledge, exchange,
encumber or dispose of the Restricted Stock or any Retained Distributions or the
Executive’s interest in any of them until vested therein.

 

(c)           Vesting of Restricted Stock.  The Executive will vest in all or a
portion of the Restricted Stock (and the Retained Distributions, if any, related
thereto), as follows:

 

(i)            Service-Based Vesting.  The Executive will vest in 50% of the
Restricted Stock (and the Retained Distributions, if any, related thereto) on
the second anniversary hereof if

 

--------------------------------------------------------------------------------


 

the Executive has been employed with the Company continuously from the date
hereof to such date. The Executive will vest in an additional 25% of the
Restricted Stock (and the Retained Distributions, if any, related thereto) on
the third anniversary hereof if the Executive has been employed with the Company
continuously from the date hereof to such date. The Executive will vest in the
last 25% of the Restricted Stock (and the Retained Distributions, if any,
related thereto) on the last date of the Restricted Period if the Executive has
been employed with the Company continuously from the date hereof to such date.

 

(ii)           Vesting Upon Termination by the Company Without Cause or by the
Executive For Good Reason. If during the Term hereof (as defined in Section 5
below), the Company terminates the Executive’s employment without Cause (as
defined in Section 5(c) below), or if during the Term hereof, the Executive
terminates employment with the Company for Good Reason (as defined in Section
5(d) below), and subject to Section 5(f) below, the Executive will vest in all
of the Restricted Stock (and the Retained Distributions, if any, related
thereto).

 

(iii)          Vesting Upon a Change of Control. Subject to Section 5(f) below,
all of the Restricted Stock (and all Retained Distributions, if any) will vest
upon a Change of Control event (as defined below) that occurs during the Term
hereof, but only if (i) the Executive has been employed with the Company
continuously from the date hereof to the date of the Change of Control and (ii)
the Change of Control Price (as defined below) exceeds $4.11 (the closing price
of the Company’s Common Stock on the date hereof).  However, if the Change of
Control event is an event described in Section 3(c)(iii)(A)(2) below, then
(subject to Section 5(f) below) vesting under this Section 3(c)(iii) will occur
if the Executive has been employed with the Company continuously from the date
hereof to the date of the Change of Control, regardless of the Change of Control
Price.

 

(A)          Change of Control. A “Change of Control” means the happening of any
of the following events:

 

(1)           An acquisition of outstanding or newly issued Company securities
that results in any individual, entity or group within the meaning of Section
13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1933, as amended (a
“Person,” with such Act being the “Exchange Act”) having beneficial ownership
within the meaning of Rule 13d-3 under the Exchange Act (“Beneficial Ownership”)
of more than 50% (other than any Person who, as of the date hereof, already has
Beneficial Ownership of at least 25%) of either (x) the then outstanding shares
of the Company’s Common Stock (the “Outstanding Company Common Stock”) or (y)
the combined voting power of the then outstanding voting securities of the
Company entitled to vote generally in the election of directors (the
“Outstanding Company Voting Securities”);  or

 

(2)           A change in the composition of the Board in connection with a
tender or exchange offer, a reorganization, merger or consolidation or sale or
other disposition of all or substantially all of the assets of the Company or
the acquisition of assets of another corporation (a “Corporate Transaction”) or
a direct purchase of securities from the

 

--------------------------------------------------------------------------------


 

Company such that (i) the individuals who, as of the date hereof, constitute the
members of the Board (the “Incumbent Board,” it being intended that the
Executive is not considered a member of the Incumbent Board at the date hereof)
cease to constitute at least a majority of the Board or (ii) a majority of the
individuals who, as of the date hereof, constitute the Incumbent Board resign or
are removed from the Board;  provided, however, that any individual becoming a
director subsequent to the date hereof whose election, or nomination for
election by the Company’s shareholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of either an actual or threatened election contest (as
such terms are used in Rule 14a-11 of Regulation 14A promulgated under the
Exchange Act) or other actual or threatened solicitation of proxies or
consents;  or

 

(3)           The approval by the shareholders of the Company of a Corporate
Transaction or, if consummation of such Corporate Transaction is subject, at the
time of such approval by shareholders, to the consent of any government or
governmental agency, the obtaining of such consent (either explicitly or
implicitly by consummation);  excluding, however, such a Corporate Transaction
pursuant to which (1) all or substantially all of the Beneficial Owners of the
Outstanding Company Common Stock and Outstanding Company Voting Securities
immediately prior to such Corporate Transaction will Beneficially Own, directly
or indirectly, more than 50% of the outstanding shares of common stock, or more
than 50% of the combined voting power of the then outstanding voting securities
entitled to vote generally in the election of directors, of the company
resulting from such Corporate Transaction (including, without limitation, a
corporation which as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Corporate Transaction, of the Outstanding Company
Common Stock and Outstanding Company Voting Securities, as the case may be, (2)
no Person (other than the Company, any employee benefit plan (or related trust)
sponsored or maintained by the Company or any corporation controlled by the
Company or such corporation resulting from such Corporate Transaction) will
Beneficially Own, directly or indirectly, 20% or more of, respectively, the
outstanding shares of common stock of the corporation resulting from such
Corporate Transaction or the combined voting power of the outstanding voting
securities of such corporation entitled to vote generally in the election of
directors except to the extent that such ownership existed with respect to the
Company prior to the Corporate Transaction and (3) individuals who were members
of the Incumbent Board will constitute at least a majority of the board of
directors of the corporation resulting from such Corporate Transaction;  or

 

(4)           The approval by the shareholders of the Company of a complete
liquidation or dissolution of the Company.

 

Despite all of the foregoing, no Change in Control is deemed to have occurred
with respect to the Executive if the Executive is part of a purchasing group
which consummates the Change in Control transaction. The Executive is deemed
“part of a purchasing group” for purposes of the preceding sentence if the
Executive is an equity participant in the purchasing

 

--------------------------------------------------------------------------------


 

company or group except for (i) passive ownership of less than three percent
(3%) of the stock of the purchasing company or (ii) ownership of an equity
participation in the purchasing company or group which is otherwise not
significant, as determined prior to the Change in Control by a majority of the
Incumbent Board.

 

(B)           Change of Control Price. “Change of Control Price” means the
higher of (i) the highest reported closing price of a share of Common Stock in
any transaction reported on the Nasdaq Stock Market during the 30-day period
prior to and including the date of a Change of Control or (ii) if the Change of
Control is the result of a tender or exchange offer, a Corporate Transaction or
a direct purchase of securities from the Company, the highest price per share of
Common Stock paid in such tender or exchange offer, Corporate Transaction or
direct purchase of securities.

 

If the Change of Control is the result of a direct purchase of securities from
the Company for a consideration consisting in whole or in part other than cash,
then:

 

(i)            insofar as the purchase consideration consists of securities and
the value of such securities is not determinable by reference to a separate
agreement, (A) if the securities are then traded on a national securities
exchange or the Nasdaq Stock Market (or a similar national quotation system),
then the value shall be computed based on the average of the closing prices of
the securities on such exchange or system over the thirty (30)-day period ending
on the date of receipt by the Company, (B) if the securities are actively traded
over-the-counter, then the value shall be computed based on the average of the
closing bid prices over the thirty (30) day ending on the date of receipt by the
Company and (C) if there is no active public market, then the value shall be
computed based on the fair market value thereof on the date of receipt by the
Company, as determined in good faith by the Board and

 

(ii)           insofar as the purchase consideration consists of property other
than cash and securities, then the value shall be computed at the fair market
value thereof at the time of such issuance, as determined in good faith by the
Board.

 

(d)           Effect of Termination of Service.  In the event the Executive’s
employment with the Company ceases for any reason whatsoever (except upon a
termination of employment by the Company without Cause, a termination of
employment by the Executive with Good Reason or upon Change of Control), all
Restricted Stock awarded to the Executive (and the related Retained
Distributions, if any) that has not previously vested shall be forfeited as of
the date of such termination.

 

(e)           Other Cancellation of Unvested Restricted Stock and Retained
Distributions.  The Company will cancel any Restricted Stock and Retained
Distributions that the Executive has not vested in by the last day of the
Restricted Period.  In addition, if the Compensation Committee determines that
the Executive has materially breached any of the provisions, restrictions, terms
or conditions of this Agreement or as established by the Compensation Committee
with respect to any Restricted Stock or Retained Distributions, the Executive
will forfeit all then Beneficially Owned Restricted Stock and Retained
Distributions.

 

--------------------------------------------------------------------------------


 

(f)            No Code Section 83(b) Election.  The Executive shall not make an
election, under Section 83(b) of the Internal Revenue Code of 1986, as amended
(the “Code”), to include an amount in income in respect of the Restricted Stock.

 

(g)           Non-Alienation of Benefits.  Other than pursuant to a qualified
domestic relations order, no right or benefit under this Section 3 shall be
subject to transfer, anticipation, alienation, sale, assignment, pledge,
encumbrance or charge, whether voluntary, involuntary or by operation of law,
and any attempt to transfer, anticipate, alienate, sell, assign, pledge,
encumber or charge the same shall be void.

 

(h)           Subscription Representations;  Transfer Restrictions. The
Executive understands that the Restricted Stock constitutes “restricted
securities” within the meaning of the Securities Act. Accordingly, even if the
Executive is fully vested in the Restricted Stock, the Executive may never be
able to resell the underlying shares for a profit, or at all. In any event, the
Executive will be able to resell or otherwise transfer the Restricted Stock only
if the sale or other transfer is registered under the Securities Act and
applicable state securities laws or there is an available exemption from this
registration. The Executive confirms that the Executive can bear the loss of the
Executive’s entire investment in the Company.

 

(i)            Lock-Up Agreement. The Executive agrees that, in the event of
each future public offering of the Company’s equity securities (an “Offering”),
the Executive will agree to such restrictions on the resale of any shares of the
Company’s Common Stock (including the Restricted Stock) then beneficially owned
by Executive as requested by the managing underwriter or underwriters of the
Offering;  provided, however, that such restrictions run no longer than the
period of resale restriction imposed by such underwriters on the Company’s other
executive officers and directors. The Executive agrees not to sell or otherwise
transfer (including upon death) any of the shares of Common Stock (including the
shares of Restricted Stock) beneficially owned by the Executive, unless the
purchaser or recipient agrees in writing to be bound by the foregoing lock-up
agreement.

 

(j)            Stock Certificate Restrictions. The Executive acknowledges that
the Company will place a restrictive legend on any certificate representing the
Restricted Stock, and a “stop transfer order” with any transfer agent of the
Company’s securities, barring the sale or other transfer of such shares except
in compliance with this Agreement and without registration under the Securities
Act or an exemption therefrom, and noting the existence of the lock-up agreement
above.

 

(k)           Future Grants of Equity Securities. Future grants of restricted
stock, stock options or other equity securities, if any, will be governed by the
terms of the grant agreement to which the future grant relates, and not by this
Agreement.

 

--------------------------------------------------------------------------------


 

4.             Non-Competition and Non-Solicitation.

 

(a)           Basic Terms. In consideration of this Agreement (including the
Restricted Stock grant hereunder), the Executive will not, during the period of
the Executive’s employment with the Company and for a period of one (1) year
immediately following the termination of the Executive’s employment under this
Agreement, for any reason whatsoever, directly or indirectly, for the Executive
or on behalf of or in conjunction with any other person, firm, entity, company,
business, partnership, corporation, limited liability company or limited
liability partnership of whatever nature:

 

(i)            engage, as an officer, director, shareholder, owner, partner,
joint venturer or in a  managerial capacity, whether as an employee, independent
contractor, consultant or advisor or as a sales representative or executive, in
any business that, at the date of the Executive’s termination of employment,
manufactures, markets and/or sells data storage hardware and/or data storage
software products and/or services in competition with the Company in the United
States;

 

(ii)           recruit, solicit, hire or induce, or attempt to recruit, hire or
induce, any employee or employees to terminate employment or otherwise cease
his, her or their relationship with the Company;

 

(iii)          solicit, divert or take away, or attempt to solicit, divert or to
take away, the data storage hardware and/or software products and/or services
business or patronage of any of the Company’s actual or prospective clients,
customers or accounts contracted, solicited or served by the Company during
Executive’s employment;  or

 

(iv)          call upon or solicit any prospective acquisition candidate or
individual or groups of employees of other organizations, which, to the
Executive’s actual knowledge after due inquiry, the Company has called upon or
for which the Company has made an acquisition or hiring analysis, for the
purpose of acquiring such entity or its assets or hiring such individuals.

 

Notwithstanding the above, the Executive may acquire as a passive investment not
more than three percent (3%) of the capital stock of a competing business, whose
stock is traded on a national securities exchange or over-the-counter.

 

(b)           Equitable Relief. Because of the difficulty of measuring economic
losses to the Company as a result of a breach of the foregoing covenants, and
because of the immediate and irreparable damage that could be caused to the
Company for which it would have no other adequate remedy, the Executive agrees
that the foregoing covenants may be enforced by the Company in the event of
breach by the Executive by injunctions and restraining orders.

 

(c)           Severability and/or Reformation. The covenants in this Section 4
are severable and separate, and the unenforceability of any specific covenant
shall not affect the provisions of any other covenant. Moreover, in the event
any court of competent jurisdiction determines that the scope, time or
territorial restrictions set forth are unreasonable, then it is the intention of
the parties that such restrictions be enforced to the fullest extent which the
court deems reasonable, and the Agreement shall be reformed in accordance
therewith.

 

--------------------------------------------------------------------------------


 

(d)           Independently Enforceable. All of the covenants in this Section 4
shall be construed as an agreement independent of any other provision in this
Agreement, and the existence of any claim or cause of action of the Executive
against the Company, whether predicated on this Agreement or otherwise, shall
not constitute a defense to the enforcement by the Company of such covenants. It
is specifically agreed that the period of one (1) year following termination of
employment stated at the beginning of this Section 4, during which the
agreements and covenants of the Executive made in this Section 4 shall be
effective, shall be computed by excluding from such computation any time during
which the Executive is in violation of any provision of this Section 4.

 

5.             Term;  Termination;  Rights on Termination.

 

The term of Executive’s employment under this Agreement (the “Term”) begins on
the date hereof and continues through the earlier to occur of (i) the second
anniversary of the date hereof or (ii) the first day of the month next following
the Executive’s 65th birthday (the “Normal Retirement Date”);  provided,
however, that on the second anniversary of the date hereof, and on each
successive second anniversary thereafter (such date and each second anniversary
thereof shall be hereinafter referred to as the “Renewal Date”), the Term will
automatically extend so as to terminate on the earlier of (x) two years from
such Renewal Date or (y) the Executive’s Normal Retirement Date, unless at least
90 days prior to the Renewal Date, the Company gives written notice to the
Executive that the Company is not extending the Term. Despite the Term, this
Agreement and the Executive’s employment may be terminated in any one of the
following ways:

 

(a)           Termination Upon Death. The Executive’s death will immediately
terminate this Agreement. The Company will pay the Executive’s estate any of
Executive’s accrued base salary and any earned, but unpaid, Annual Bonus (at the
time otherwise payable under this Agreement) through the date of termination and
reimbursement of expenses. The Executive’s estate will forfeit any Restricted
Stock (and the related Retained Distributions) not vested in the Executive as of
the date of the Executive’s death.

 

(b)           Termination on Account of Disability. If, as a result of
incapacity due to physical or mental illness or injury, as reasonably determined
by the Executive’s physician, the Executive is absent from the Executive’s
full-time duties hereunder for ninety (90) days, then thirty (30) days after
receiving written notice (which notice may occur before or after the end of such
90-day period, but which will not be effective earlier than the last day of such
90-day period), the Company may terminate the Executive’s employment hereunder; 
provided that the Executive is unable to resume the Executive’s full-time duties
at the conclusion of such notice period. The Company will pay the Executive any
of the Executive’s accrued base salary and any earned, but unpaid, Annual Bonus
(at the time otherwise payable under this Agreement) through the date of
termination and reimbursement of expenses. The Executive will forfeit any
Restricted Stock (and the related Retained Distributions) not vested as of the
date of termination. For a period of 18 months following the date of
termination, the Company will make available to the Executive and the
Executive’s eligible family members, at the Executive’s sole expense,

 

--------------------------------------------------------------------------------


 

health insurance continuation coverage pursuant to Section 4980B of the Code,
Sections 601-608 of the Employee Retirement Income Security Act of 1974, as
amended, and under any other applicable law, to the extent required by such laws
(“COBRA Coverage”).

 

(c)           Termination by the Company for Cause. The Company may terminate
this Agreement at any time for Cause upon written notice to the Executive. For
purposes of this Agreement, “Cause” is (i) the Executive’s willful, material and
irreparable breach of this Agreement;  (ii) the Executive’s gross negligence in
the performance or intentional nonperformance (continuing for thirty (30) days
after receipt of written notice of need to cure) of any of the Executive’s
material duties and responsibilities under this Agreement;  (iii) the
Executive’s willful dishonesty, fraud or misconduct with respect to the business
or affairs of the Company;  or (iv) the Executive’s conviction of a felony
crime. Upon any termination for Cause, the Executive will receive no severance
compensation other than base salary accrued through the date of termination and
reimbursement of expenses. The Executive will forfeit any Restricted Stock (and
the related Retained Distributions) not vested as of the date of termination.
Without limiting the scope of Section 3(e) above, the Compensation Committee
also may deem the Executive’s termination for Cause as a reason pursuant to
Section 3(e) for the Executive’s forfeiture of all vested shares of Restricted
Stock (and any related Retained Distributions) then Beneficially Owned by the
Executive. For a period of 18 months following the date of termination, the
Company will make COBRA Coverage available to the Executive and the Executive’s
eligible family members, at the Executive’s sole expense.

 

(d)           Termination by the Company Without Cause or by the Executive for
Good Reason. At any time, either the Executive or the Company may terminate this
Agreement and the Executive’s employment, effective thirty (30) days after
written notice is provided to the other. If the Company terminates the
Executive’s employment without Cause or if the Executive resigns employment for
Good Reason (as defined below), the Executive will receive from the Company,
subject to Section 5(f) below, (i) any base salary accrued through the date of
termination and reimbursement of expenses, (ii) any earned, but unpaid, Annual
Bonus (at the time otherwise payable under this Agreement) through the date of
termination and (iii) a single, lump sum payment equal to one year of the
Executive’s base salary. Subject to Section 5(f) below, the Executive also will
vest in all then unvested Restricted Stock (and the related Retained
Distributions) as provided by Section 3(c)(ii) above. For a period of 18 months
following the date of termination, the Company will make COBRA Coverage
available to the Executive and the Executive’s eligible family members. Subject
to Section 5(f) below, the Company will directly pay, or will reimburse the
Executive for, the first one year of premiums for the COBRA Coverage. However,
if the Executive becomes re-employed with another employer and is eligible to
receive any health insurance benefits under another employer’s plans, the
Company’s obligations to pay or reimburse for medical and dental insurance
benefits under this Section 5(d) shall terminate. COBRA Coverage extending
beyond the first year after the Executive’s date of termination will be at the
Executive’s sole expense.

 

For purposes of this Agreement, each of the following is a “Good Reason” for the
Executive to terminate employment with the Company:  (i) the Company’s
imposition of material and adverse changes, without the Executive’s consent, in
the Executive’s principal

 

--------------------------------------------------------------------------------


 

duties (including upon a Change of Control);  (ii) the Company’s move (including
upon a Change of Control) of its principal executive offices more than 50 miles
from its current location without the Executive’s consent;  and (iii) the
reduction by the Company (including upon a Change of Control) in the Executive’s
base salary without the Executive’s consent by more than the weighted average
percentage reduction made contemporaneously by the Company of the base salaries
all other executive officers. Despite the foregoing, if within the 30-day period
after receiving the Executive’s notice of intent to terminate employment on
account of Good Reason, the Company corrects the deficiency giving rise to such
notice, a subsequent resignation by the Executive will not constitute a
termination for Good Reason (without a new event giving rise therefor).

 

(e)           Termination in Connection with a Change of Control.
Notwithstanding the other provisions of this Section 5, if during the Term of
this Agreement, (x) the Company terminates the Executive’s employment in
anticipation of, in connection with, at the time of or within one year after a
Change of Control or (y) the Executive resigns employment with the Company for
Good Reason arising in anticipation of, in connection with, at the time of or
within one year after a Change of Control, the Executive will receive from the
Company, subject to Section 5(f) below, (i) any base salary accrued through the
date of termination and reimbursement of expenses, (ii) any earned, but unpaid,
Annual Bonus (at the time otherwise payable under this Agreement) through the
date of termination and (iii) a single, lump sum payment equal to one year of
the Executive’s base salary. Subject to Section 5(f) below, the Executive also
will vest in all then unvested Restricted Stock (and the related Retained
Distributions) to the extent provided by Section 3(c)(iii) above. For a period
of 18 months following the date of termination, the Company will make COBRA
Coverage available to the Executive and the Executive’s eligible family members.
Subject to Section 5(f) below, the Company will directly pay, or will reimburse
the Executive for, the first one year of premiums for the COBRA Coverage.
However, if the Executive becomes re-employed with another employer and is
eligible to receive any health insurance benefits under another employer’s
plans, the Company’s obligations to pay or reimburse for medical and dental
insurance benefits under this Section 5(e) shall terminate. COBRA Coverage
extending beyond the first year after the Executive’s date of termination will
be at the Executive’s sole expense.

 

(f)            Prerequisites to Severance Benefits;  Timing of Cash Payments.
The Company’s obligations to make cash payments, and the vesting of Restricted
Stock (and the related Retained Distributions), under this Section 5 are subject
to the following:

 

(i)            the Executive must execute and deliver to the Company a release
in the form attached as Exhibit A (the “Release”) and must not revoke it and

 

(ii)           the Executive must continuously comply with the provisions of
this Agreement (including the non-competition and non-solicitation provisions of
Section 4 above).

 

The Company will pay the lump sum cash severance amounts under Section 5(d) or
5(e) above on the first day of the month following the Executive’s date of
termination (or, if later, five business days after expiration of any period for
revocation under the Release).

 

--------------------------------------------------------------------------------


 

6.             Tax Withholdings. The Company may withhold from any amounts
payable under this Agreement such federal, state, local or foreign taxes as
shall be required to be withheld pursuant to any applicable law or regulation.
The Executive may satisfy withholding obligations relating to the vesting of
Restricted Stock by instructing the Company to retain and cancel a number of
shares of Common Stock having a Market Price on the date of termination (or as
of the immediately preceding business day if the date of termination is not a
business day) equal to the withholding tax obligation amount. The term “Market
Price” with respect to shares of Common Stock means the closing price on the
Nasdaq Stock Market or, if none, the average of the last reported closing bid
and asked prices on any other national or regional securities exchange or as
quoted in the National Association of Securities Dealers, Inc.’s Automated
Quotations System (“Nasdaq”), or if not listed on a national or regional
securities exchange or quoted in Nasdaq, the closing price as reported by
bigcharts.com (or if this service is discontinued, such other reporting service
acceptable to the Company), or if no quotations in such Common Stock are
available, the fair market value of the shares as determined in good faith by
the Board.

 

7.             Reduction to Avoid Excise Tax.  If any payment or distribution to
or for the benefit of the Executive (whether paid or payable or distributed or
distributable) pursuant to the terms of this Agreement or otherwise (a
“Payment”) would constitute a “parachute payment” within the meaning of Section
280G of the Code, the Payment shall be reduced to the extent necessary so that
no portion of the Payment is subject to the excise tax imposed by Section 4999
of the Code, together with any interest or penalties imposed with respect to
such excise tax, but only if, by reason of such reduction, the net after-tax
benefit to the Executive shall equal or exceed the net after-tax benefit to the
Executive if no reduction was made.  Subject to the next paragraph, the Company
shall afford the Executive an opportunity to select a reduction of cash or
non-cash items, or a combination of both, to reduce the excess Payment.

 

All determinations required to be made under this Section 7, including whether a
reduction of any Payment is required and the assumptions to be utilized in
arriving at such determination, shall be made by the Company’s independent
registered public accountants serving immediately prior to the Change in
Control, or such other nationally recognized accounting firm as may be agreed by
the Company and the Executive (the “Accounting Firm”);  provided, that the
Accounting Firm’s determination shall be made based upon “substantial authority”
within the meaning of Section 6662 of the Code.  Any determination by the
Accounting Firm hereunder shall be binding upon the Company and the Executive.

 

8.             Return of Company Property. All records, designs, tradenames and
trademarks, service names and service marks, patents, business plans, financial
statements, manuals, memoranda, customer and other lists and other property
delivered to or compiled by the Executive by or on behalf of the Company, or its
representatives, vendors or customers which pertain to the business of the
Company are and will remain the property of the Company, and be subject at all
times to its discretion and control. Likewise, all correspondence, reports,
records, charts, advertising and marketing materials and other similar data
pertaining to the business, activities or future plans of the Company which is
collected by or in the possession of the Executive shall be delivered promptly
to the Company without request by it upon termination of

 

--------------------------------------------------------------------------------


 

the Executive’s employment. Further, upon any termination of employment, the
Executive shall return any Company computer (without deleting or tampering with
information thereon) and any other physical property of the Company.

 

9.             Inventions. The Executive will disclose promptly to the Company
any and all significant conceptions and ideas for inventions, improvements and
valuable discoveries, whether patentable or not, which are conceived or made by
the Executive, solely or jointly with another, during the period of employment,
and which are directly related to the business or activities of the Company and
which the Executive conceives as a result of the Executive’s employment by the
Company. The Executive hereby assigns and agrees to assign all of the
Executive’s interests therein to the Company or its nominee. Whenever requested
to do so by the Company, the Executive will execute any and all applications,
assignments or other instruments that the Company shall deem necessary to apply
for and obtain letters patent of the United States or any foreign country or to
otherwise protect the Company’s interest therein. Nothing in this Agreement
shall apply to an invention for which no equipment, supplies, facility or trade
secret information of the Company was used and which was developed entirely on
the Executive’s own time and (i) which does not relate (a) directly to the
business of the Company or (b) to the Company’s actual or demonstrably
anticipated research or development or (ii) which does not result from any work
performed by the Executive for the Company.

 

10.           Confidentiality.  In consideration of this Agreement, the
Executive agrees to not at any time use or, other than as required by court
order, disclose, or permit use or disclosure of, any of the Company’s
confidential information or trade secrets.  This includes all knowledge and
information that Executive acquires during employment with the Company which
relates to the business, developments, activities, products and services or
financial affairs of the Company or any individual or firm that is engaged in or
has done business with the Company.  This also includes any information or
compilation of information that derives independent economic value from not
being generally known or readily ascertainable by proper means by other persons
and which relates to any aspect of the Company’s business, including, but not
limited to:  trade secrets within the meaning of the Minnesota Trade Secrets
Act, customer lists, customer information, costs and selling prices, payment and
credit information, customer profiles and analysis, prospect tracking recording,
financial information, budget and financial plans, costing, pricing, billing
information, tax data, sales and marketing information, business strategies and
plans, technical information including software, research, product/product
development information, personnel information such as salaries, phone numbers,
titles, benefits, bonuses, employment histories, shareholder information and
stock data and any discoveries, inventions, ideas, methods, products, equipment,
developments, improvements or programs which the Company holds confidential and
has not publicly disclosed.  Despite the above, the Executive is not obliged to
maintain the confidentiality of information that is or becomes public other than
as a result of acts by or through the Executive or that the Executive
independently obtains from a third party having no duty of confidentiality to
the Company.

 

11.           Indemnification;  Directors’ and Officers’ Insurance. The
Executive shall have the benefit of indemnification to the fullest extent
permitted by applicable law, which indemnification shall continue after the
termination of this Agreement for such period as may be

 

--------------------------------------------------------------------------------


 

necessary to continue to indemnify Executive for acts or omissions during the
Term hereof to the fullest extent permitted by applicable law.

 

12.           Complete Agreement. This Agreement supersedes any other agreements
or understandings, written or oral, between the Company and the Executive, and
the Executive has no oral representations, understandings or agreements with the
Company or any of its officers, directors, employees or representatives covering
the same subject matter as this Agreement. This document is the final, complete
and exclusive statement and expression of the agreement between the Company and
the Executive and of all the terms of this Agreement, and it cannot be varied,
contradicted or supplemented by evidence of any prior or contemporaneous oral or
written agreements. This document may not be later modified except by a written
instrument signed by a duly authorized officer of the Company and the Executive,
and no term of this Agreement may be waived except by a written instrument
signed by the party waiving the benefit of such term.

 

13.           Notice. Whenever any notice is required hereunder, it shall be
given in writing addressed as follows:

 

To the Company:

Datalink Corporation

 

8170 Upland Circle

 

Chanhassen, Minnesota 55317

 

Attention: Charles B. Westling, President and Chief Executive Officer

 

 

To the Executive:

Gregory T. Barnum

 

4760 Bayside Road

 

Orono, Minnesota 55359

 

Notice is given and effective three (3) days after the deposit in the U.S. mail
of a writing addressed as above and sent first class mail, certified, return
receipt requested, or when actually received. Either party may change the
address for notice by notifying the other party of such change in accordance
with this Section 13.

 

14.           Arbitration. Except as to matters of injunctive or equitable
relief (over which the parties agree that the federal and state courts located
in Minneapolis, Minnesota will have exclusive jurisdiction and are deemed to be
of proper venue and convenience to the parties), any unresolved dispute or
controversy arising under or in connection with this Agreement will be settled
exclusively by arbitration, conducted before a panel of three (3) arbitrators in
Minneapolis, Minnesota, in accordance with the rules of the American Arbitration
Association then in effect. The arbitrators will not have the authority to add
to, detract from or modify any provision hereof nor to award punitive damages to
any injured party. A decision by a majority of the arbitration panel will be
final and binding. Judgment may be entered on the arbitrators’ award in any
court having jurisdiction. The direct expense of any arbitration proceedings,
including, but not limited to, the administrative fees and the arbitrators’ fees
and expenses, will be borne by the Company.

 

--------------------------------------------------------------------------------


 

15.           Binding Effect;  Governing Law. This Agreement will inure to the
benefit of the successors or assigns of the Company. The Company agrees that, as
a condition of any merger of the Company into or with, or the sale of all or
substantially all of the Company’s assets to, another person, firm or entity, it
will require the successor expressly to assume the Company’s obligations
hereunder. This Agreement shall be governed by and construed in accordance with
the laws of the State of Minnesota, exclusive of its conflicts of laws rules.

 

IN WITNESS WHEREOF, the undersigned have hereunto affixed their signatures.

 

DATALINK CORPORATION

EXECUTIVE

 

 

 

 

By

/s/Charles B Westling

 

By

/s/Gregory T. Barnum

 

 

Charles B. Westling, President and

 

Gregory T. Barnum

 

Chief Executive Officer

 

 

--------------------------------------------------------------------------------


 

Exhibit A

Release of Claims

 

I release Datalink Corporation and its officers, directors, employees and agents
from any claim, cause of action, damages or expenses, including attorneys’ fees,
arising out of the relationship between the parties through the signing of this
Release.  This is intended to be a complete release of claims by me, whether the
claims are known or unknown, matured or unmatured or fixed or contingent. 
Therefore, by this release I GIVE UP ANY RIGHT TO MAKE A CLAIM, BRING A LAWSUIT,
FILE AN ADMINISTRATIVE CHARGE OF DISCRIMINATION OR OTHERWISE SEEK MONEY DAMAGES
OR COURT ORDERS AS A RESULT OF MY EMPLOYMENT BY DATALINK, OR OF MY SEPARATION
FROM EMPLOYMENT WITH DATALINK.  I acknowledge and intend that this Release cover
claims of wrongful termination, defamation, intentional infliction of emotional
distress, any claims under the Federal Age Discrimination in Employment Act,
Title VII of the Civil Rights Act of 1964, the Americans With Disabilities Act,
the Minnesota Human Rights Act and Minnesota Statute Section 181.81 (which
prohibits age discrimination) and any other state or federal statutes
prohibiting discrimination in employment.  This Release also binds my heirs,
administrators, representatives, executors, successors and assigns.  I have been
advised by my legal counsel of the effect of this Release.  Despite the above,
this Release does not apply to claims against Datalink for breaching its
obligations under an Employment Agreement dated March 14, 2006.

 

NOTICE TO THE UNDERSIGNED:

 

THIS IS A RELEASE OF LEGAL RIGHTS YOU MAY HAVE.  YOU SHOULD CONSULT WITH AN
ATTORNEY REGARDING THIS RELEASE AND OTHER ASPECTS OF THIS LETTER BEFORE YOU SIGN
IT.

 

YOU HAVE 21 DAYS TO CONSIDER WHETHER OR NOT TO SIGN THIS RELEASE, STARTING FROM
THE DATE YOU FIRST RECEIVE A COPY OF IT.  YOU MAY SIGN THIS RELEASE AT ANY TIME
DURING THE 21-DAY PERIOD.

 

YOUR EMPLOYMENT BY DATALINK HAS TERMINATED.  YOUR ACCEPTANCE OR FAILURE TO
ACCEPT THIS RELEASE DOES NOT AFFECT YOUR TERMINATION.  IF YOU DO NOT ACCEPT THIS
RELEASE, OR IF YOU REVOKE YOUR ACCEPTANCE OF IT, DATALINK WILL NOT PROVIDE YOU
THE SEVERANCE PAY AND OTHER BENEFITS DESCRIBED IN YOUR EMPLOYMENT AGREEMENT.

 

AFTER YOU ACCEPT THIS RELEASE BY SIGNING IT, YOU MAY REVOKE YOUR ACCEPTANCE FOR
A PERIOD OF 15 DAYS AFTER THE DATE YOU SIGN.  THIS RELEASE IS NOT EFFECTIVE
UNTIL THIS 15-DAY REVOCATION PERIOD EXPIRES.

 

IF YOU WISH TO REVOKE YOUR ACCEPTANCE OF THIS RELEASE, YOU MUST NOTIFY DATALINK
IN WRITING WITHIN THE 15-DAY REVOCATION PERIOD.  YOU MUST DELIVER YOUR NOTICE TO
DATALINK IN PERSON OR BY CERTIFIED MAIL, RETURN RECEIPT REQUESTED, ADDRESSED
TO:  Charles B. Westling, President and Chief

 

--------------------------------------------------------------------------------


 

Executive Officer, Datalink Corporation, 8170 Upland Circle, Chanhassen,
Minnesota  55317.  IF YOU FAIL TO PROPERLY DELIVER OR MAIL YOUR WRITTEN
REVOCATION AS INSTRUCTED, YOUR REVOCATION WILL NOT BE EFFECTIVE.

 

 

Date this Release is first given by
Datalink to the undersigned:

 

 

 

 

Agreed to and accepted by the
undersigned:

 

 

 

Date this Release is signed by the
undersigned:

 

 

 

 

 

 

 

 

 

Employee

 

--------------------------------------------------------------------------------